Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 18, 2022

                                     No. 04-22-00118-CV

                     IN THE INTEREST OF A.T., X.T.,L.T., Children,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-02021
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant Mom’s brief was due to be filed with this court on April 13, 2022. See TEX. R.
APP. P. 38.6(a). On the due date, Mom filed a motion for extension of time to file her brief.
Mom filed her brief on April 18, 2022. It is accepted as timely. Appellee’s brief is now due on
May 9, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court